DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of July 1, 2022. 
Claims 21 and 22 have been newly added.
Claims 1-22 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC § 102 and 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-11, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA, JP 2010257184 A, hereinafter referred to as NAKAYAMA, in view of Tetsuji et al., JPH0713008U, hereinafter referred to as Tetsuji, respectively.
As to claim 1, NAKAYAMA teaches a traffic management system for controlling an automatic guided vehicle (AGV) comprising (see at least FIG. 1 regarding the intersection control device 21):
a sensor arranged proximate to an intersection between a first passage and a second passage in a logistics facility, the sensor transmitting at least one sensing beam to detect presence of a vehicle, the sensor transmitting sensor signals based on the presence of the vehicle in the second passage (see at least paragraph 29 regarding the optical area sensor 22 constantly measures (scans) the target area (here, the entire intersection X) using a laser beam or the like, and detects the presence or absence of an object existing in the intersection X. See also at least paragraph 30 regarding one optical area sensor 22 is installed at one corner (turning corner portion) of the intersection X so as to face the entire intersection X. The optical area sensor 22 may be installed above the intersection X as long as it can be installed so as to face the entire intersection X. See also at least paragraph 35 regarding the intersection control device 21 determines whether or not to enter the intersection X based on the detection result of the optical area sensor 22, and transmits a command for whether or not to enter the intersection X to the AGV side via the communication device);
a traffic controller receiving the sensor signals from the sensor, the traffic controller having a communication module configured to be communicatively coupled to the AGV, the communication module transmitting a blocked signal to the AGV when the sensor signals indicate presence of the vehicle in the second passage, the blocked signal causing the AGV to stop at a stopping location in the first passage and restrict movement of the AGV into the second passage, the communication module transmitting a clear signal to the AGV when the sensor signals do not indicate presence of the vehicle in the second passage, the clear signal allowing the AGV to move from the first passage into the second passage (see at least paragraphs 27-28 regarding each of the AGVs 11 and 12 is provided with a sensor for detecting the guide lines L1 and L2, a communication device such as an IR communication device and a wireless communication device, and a travel control device for controlling the travel of the AGV itself. In addition to running control such as start, stop, right turn, left turn and turn of AGVs 11 and 12, the vehicle is running at an intersection based on a command (access permission, entry prohibition) from the intersection control device 21 that controls the intersection. Also, the intersection control device 21 controls the operation of the AGV at the intersection X, and has a communication device (not shown) such as an IR communication device and a wireless communication device for communicating with the AGVs 11 and 12. See also at least paragraph 35 regarding the intersection control device 21 determines whether or not to enter the intersection X based on the detection result of the optical area sensor 22).
NAKAYAMA does not explicitly teach the sensor transmitting the at least one sensing beam into only the second passage to detect presence of the vehicle only in the second passage.
However, such matter is taught by Tetsuji (see at least FIG. 7(a) and paragraphs 3-4 regarding ground-controlled intersection control: in this intersection control, as shown in FIG. 7 (a), passing the signal receiver 42 is installed in the unmanned vehicle 41, a vehicle detection sensor 43 on the ground side passage signal transmitter 44 There is installed. The operation, by the control device (not shown) vehicle detection sensor 43 on the ground side, and to detect the unmanned vehicle 41 approaching the intersection 47, it is determined whether or not may be made to enter the unmanned vehicle 41 to the intersection 47, the sending of passing signal by the transmitter 44 is turned on / off, a command to pass authorization / stop of the intersection to the unmanned vehicle 41).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Tetsuji which teaches the sensor transmitting the at least one sensing beam into only the second passage to detect presence of the vehicle only in the second passage with the system of NAKAYAMA as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of having the sensor transmitting the at least one sensing beam into only the second passage to detect presence of the vehicle only in the second passage and would have predictably applied it to improve the system of NAKAYAMA.
As to claim 2, NAKAYAMA teaches wherein the sensor is a lidar sensor configured to receive the at least one sensing beam when deflected off of the vehicle to detect presence of the vehicle (see at least paragraph 29 regarding the optical area sensor 22 constantly measures (scans) the target area (here, the entire intersection X) using a laser beam or the like, and detects the presence or absence of an object existing in the intersection X).
As to claim 3, NAKAYAMA teaches wherein the traffic controller determines a location of the vehicle in the second passage based on the sensor signals (see at least paragraph 29 regarding the optical area sensor 22 constantly measures (scans) the target area (here, the entire intersection X) using a laser beam or the like, and detects the presence or absence of an object existing in the intersection X).
As to claim 5, NAKAYAMA teaches wherein the traffic controller is configured to restrict movement of the AGV from the stopping location until the clear signal is transmitted to the AGV (see at least paragraph 41 regarding the AGV 11 will maintain the standby state until there are no obstacles from the areas A, B1, C1, D1 and E1, that is, until the entry permission is notified).
As to claim 6, NAKAYAMA teaches wherein the sensor transmits presence signals when the vehicle is present in the second passage and the sensor transmits absence signals when the vehicle is absent from the second passage (see at least paragraph 10 regarding an area sensor for detecting the presence or absence of obstacles and changes in each area is provided at the intersection. See also at least paragraph 35 regarding the intersection control device 21 determines whether or not to enter the intersection X based on the detection result of the optical area sensor 22).
As to claim 7, NAKAYAMA teaches wherein the sensor scans the second passage when the AGV arrives at the stopping location and sends a triggering signal to the traffic controller to detect presence of the vehicle in the second passage (see at least paragraph 36 regarding when the AGV11 enters the area B2, the optical area sensor 22 causes the AGV11. Detects the entry into the area B2 and notifies the intersection control device 21. Then, the intersection control device 21 instructs the AGV 11 to stand by in the area B2 via the communication device, and the AGV 11 stops in the area B2 and stands by. See also at least paragraph 40 regarding when there is an obstacle in the areas A, B1, C1, D1 and E1 at the time of scanning, the intersection control device 21 notifies the waiting AGV 11 of the prohibition of entry).
As to claim 9, NAKAYAMA teaches wherein the sensor is positioned to scan the second passage at a height above 80" (see at least paragraph 30 regarding one optical area sensor 22 is installed at one corner (turning corner portion) of the intersection X so as to face the entire intersection X. The optical area sensor 22 may be installed above the intersection X as long as it can be installed so as to face the entire intersection X. For example, in the case of a building, the optical area sensor 22 should be installed on the ceiling thereof).
As to claim 10, NAKAYAMA teaches a method of controlling movement of an automatic guided vehicle (AGV) from a first passage to a second passage in a logistics facility, the method comprising:
navigating the AGV along the first passage to a stopping location proximate to an intersection between the first passage and the second passage (see at least paragraphs 36-37 regarding the intersection control device 21 instructs the AGV 11 to stand by in the area B2 via the communication device, and the AGV 11 stops in the area B2 and stands by. The AGV 11 waiting in the area B2 waits for the clearance for approach from the intersection control device 21. When the AGV 11 waits in the area B2, the intersection control device 21 scans the entire area using the optical area sensor 22, and the areas A, B1, C1 and other areas other than the area B2 in which the AGV 11 is waiting are used. It will be confirmed whether there are any obstacles in D1, E1, C2, D2, and E2);
transmitting sensor signals from the sensor to a traffic controller based on the presence of the vehicle in the second passage (see at least paragraph 29. See also at least paragraph 35 regarding the intersection control device 21 determines whether or not to enter the intersection X based on the detection result of the optical area sensor 22, and transmits a command for whether or not to enter the intersection X to the AGV side via the communication device);
transmitting a blocked signal from the traffic controller to the AGV when the sensor signals indicate presence of the vehicle in the second passage, the blocked signal causing the AGV to remain at the stopping location in the first passage and restrict movement of the AGV into the second passage (see at least paragraphs 10-14 regarding if there are obstacles in the first area and the second area, the automatic guided vehicle is allowed to wait until the obstacles disappear from the first area and the second area. It is characterized by not giving permission to enter. See also at least paragraphs 40-42 regarding if there is an obstacle in B1, C1, D1, E1 or if there is an obstacle in areas B2, D2, E2 and the obstacle is in the direction of entering the intersection X, the waiting AGV11 Will be notified of the prohibition of entry); and
transmitting a clear signal from the traffic controller to the AGV when the sensor signals do not indicate presence of the vehicle in the second passage, the clear signal allowing the AGV to move from the stopping location in the first passage to the second passage (see at least paragraph 14 regarding the automatic guided vehicle that has entered the intersection is divided into a third area, and the automatic guided vehicle is made to stand by in one third area, and the entire area is detected by using an area sensor that detects the presence or absence of obstacles and changes in each area. When there are no obstacles in the first area and the second area, the automatic guided vehicle on standby is given permission to enter the intersection, and the first area and the second area are detected. See also at least paragraph 38 regarding when there is no obstacle in the areas A, B1, C1, D1, E1, C2, D2, E2 including the AGV, the intersection control device 21 stands by. The AGV11 will be notified of the entry permission).
NAKAYAMA does not explicitly teach scanning only in the second passage using at least one sensing beam of a sensor arranged proximate to the intersection to detect presence of a vehicle only in in the second passage.
However, such matter is taught by Tetsuji (see at least FIG. 7(a) and paragraphs 3-4 regarding ground-controlled intersection control: in this intersection control, as shown in FIG. 7 (a), passing the signal receiver 42 is installed in the unmanned vehicle 41, a vehicle detection sensor 43 on the ground side passage signal transmitter 44 There is installed. The operation, by the control device (not shown) vehicle detection sensor 43 on the ground side, and to detect the unmanned vehicle 41 approaching the intersection 47, it is determined whether or not may be made to enter the unmanned vehicle 41 to the intersection 47, the sending of passing signal by the transmitter 44 is turned on / off, a command to pass authorization / stop of the intersection to the unmanned vehicle 41).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Tetsuji which teaches scanning only in the second passage using at least one sensing beam of a sensor arranged proximate to the intersection to detect presence of a vehicle only in in the second passage with the system of NAKAYAMA as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of scanning only in the second passage using at least one sensing beam of a sensor arranged proximate to the intersection to detect presence of a vehicle only in in the second passage and would have predictably applied it to improve the system of NAKAYAMA.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, NAKAYAMA teaches wherein said transmitting the sensor signals comprises continuously transmitting the sensor signals (see at least paragraph 35 regarding the intersection control device 21 determines whether or not to enter the intersection X based on the detection result of the optical area sensor 22).
As to claim 15, NAKAYAMA teaches wherein said transmitting the sensor signals comprises periodically transmitting the sensor signals (see at least paragraph 31 regarding the target area to be detected is divided into a plurality of areas, and the scanning area is switched in a short time (for example, every 100 ms), so that an object existing in the area exists. It is possible to detect the presence or absence of the above for each divided area).
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 17, NAKAYAMA teaches transmitting the sensor signals from the sensor to the traffic controller based on the absence of the vehicle in the second passage (see at least paragraphs 28-29).
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.
As to claim 20, NAKAYAMA teaches navigating the AGV into the second passage when the clear signal is transmitted to the AGV (see at least paragraph 38 regarding when there is no obstacle in the areas A, B1, C1, D1, E1, C2, D2, E2 including the AGV, the intersection control device 21 stands by. The AGV11 will be notified of the entry permission. Then, after receiving the entry permission, the AGV 11 enters the area B1 → A in the intersection X, and then proceeds in the direction of the preset travel path).
As to claim 21, NAKAYAMA does not explicitly teach wherein the sensor does not scan the first passage.
However, such matter is taught by Tetsuji (see at least FIG. 7(a) and paragraphs 3-4 regarding ground-controlled intersection control: in this intersection control, as shown in FIG. 7 (a), passing the signal receiver 42 is installed in the unmanned vehicle 41, a vehicle detection sensor 43 on the ground side passage signal transmitter 44 There is installed. The operation, by the control device (not shown) vehicle detection sensor 43 on the ground side, and to detect the unmanned vehicle 41 approaching the intersection 47, it is determined whether or not may be made to enter the unmanned vehicle 41 to the intersection 47, the sending of passing signal by the transmitter 44 is turned on / off, a command to pass authorization / stop of the intersection to the unmanned vehicle 41).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Tetsuji which teaches wherein the sensor does not scan the first passage with the system of NAKAYAMA as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of having wherein the sensor does not scan the first passage and would have predictably applied it to improve the system of NAKAYAMA. 
As to claim 22, NAKAYAMA does not explicitly teach wherein the sensor does not transmit a sensing beam into the first passage.
However, such matter is taught by Tetsuji (see at least FIG. 7(a) and paragraphs 3-4 regarding ground-controlled intersection control: in this intersection control, as shown in FIG. 7 (a), passing the signal receiver 42 is installed in the unmanned vehicle 41, a vehicle detection sensor 43 on the ground side passage signal transmitter 44 There is installed. The operation, by the control device (not shown) vehicle detection sensor 43 on the ground side, and to detect the unmanned vehicle 41 approaching the intersection 47, it is determined whether or not may be made to enter the unmanned vehicle 41 to the intersection 47, the sending of passing signal by the transmitter 44 is turned on / off, a command to pass authorization / stop of the intersection to the unmanned vehicle 41).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Tetsuji which teaches wherein the sensor does not transmit a sensing beam into the first passage with the system of NAKAYAMA as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of having wherein the sensor does not transmit a sensing beam into the first passage and would have predictably applied it to improve the system of NAKAYAMA.

Claim(s) 4, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA, JP 2010257184 A, hereinafter referred to as NAKAYAMA, in view of Tetsuji et al., JPH0713008U, hereinafter referred to as Tetsuji, and further in view of Agam et al., US 2007/0274158 A1, hereinafter referred to as Agam, respectively.
As to claim 4, NAKAYAMA, as modified by Tetsuji, does not explicitly teach wherein the traffic controller determines a heading of the vehicle in the second passage based on the sensor signals.
However, such matter is taught by Agam (see at least paragraphs 129-130 regarding the ultrasound sensor array 132 allows measuring the height, width, length and speed of the body crossing the array 132. The array 132 further allows determining the direction of movement of a body crossing the array 32).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Agam which teaches wherein the traffic controller determines a heading of the vehicle in the second passage based on the sensor signals with the system of NAKAYAMA, as modified by Tetsuji, as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of determining a heading of the vehicle in the second passage based on the sensor signals and would have predictably applied it to improve the system of NAKAYAMA as modified by Tetsuji.
As to claim 8, NAKAYAMA, as modified by Tetsuji, does not explicitly teach wherein the traffic controller determines a size of the vehicle in the second passage based on the number of sensing beams deflected by the vehicle.
However, such matter is taught by Agam (see at least paragraphs 131-136 regarding the array 150 comprises a first ultrasound emitter 160 emitting a plurality of detecting beams 170 towards a plurality of receivers 162. The receivers are positioned on the gate 154 which is located on the opposite side of the track 12. According to a first mode of operation, the size of a target detected by these beams 170 can be approximated by the number of beams 170 that are cut by the target detected).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Agam which teaches wherein the traffic controller determines a size of the vehicle in the second passage based on the number of sensing beams deflected by the vehicle with the system of NAKAYAMA, as modified by Tetsuji, as both systems are directed to a system and method for providing a presence detection system, and one of ordinary skill in the art would have recognized the established utility of determining a size of the vehicle in the second passage based on the number of sensing beams deflected by the vehicle and would have predictably applied it to improve the system of NAKAYAMA as modified by Tetsuji.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giles et al. (US 2007/0222639 A1) regarding a system and method for monitoring signalized traffic flow. A processor in a sensor system or traffic controller interface estimates the time-of-arrival and other traffic flow estimates of one or more vehicles to an intersection stop bar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666